Title: To Benjamin Franklin from [Jean-Baptiste?] Vandenyver, 31 October 1780
From: Vandenyver, Jean-Baptiste
To: Franklin, Benjamin


Paris ce 31 Octobre 1780
Vandenyver a Lhonneur dassurer Monsieur franklin de Ses tres humbles Respects et de Linformer que ce Sont Mrs Hope & Comp damsterdam qui ont envoÿés les Effets pour etre acceptés avec ordre de les Leur renvoÿer revetu de cette formalité ou a protest. Je serai tres reconnoissant a Monsieur franklin Sil veut avoir la bonté de me les faire parvenir pour que je puisse Satisfaire Mrs Hope par premier Courier.
 
Notation: Vandyniver 31. Octr. 1780.
